An examination of the record convinces us the court below correctly determined that judgment should be entered for Emily G. Schwinn on both notes, because the testimony establishes that she signed the notes as an accommodation maker. The case is not governed by Archbald v. Hood, 322 Pa. 434, 186 A. 791, because Mrs. Schwinn was only a nominal holder of the title and had no real interest in the property. As to her, the case should be at an end, including her counterclaim.
We are also of opinion that the court in the exercise of a proper discretion granted a new trial as to George Schwinn. The sale of the properties, with a statement that they were subject to a $72,000 mortgage, did not correctly portray the situation. In reality they were subject to whatever was actually due the bank. The real question in the case is what in fairness and equity is George Schwinn's indebtedness.
Order modified and, as modified, affirmed.